DETAILED ACTION
This is in response to the Amendment filed 10/14/2022 wherein claims 5, 9-10, 13, 17, and 23 are canceled, and claims 1-4, 6-8, 11-12, 14-16, 18-22, and 24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 11-12, 15, 18, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Mayhew (US 2,772,729), and Buschmann et al. (US 3,874,592).
Regarding Independent Claim 1, Alexander teaches (Figures 1-6) an attritable engine (10) comprising:
a compressor section (at 26);
a combustion section (at 21);
a turbine section (at 30); and
a forward engine casing (14) that encases (see Figure 2) the compressor section (26);
a rearward engine casing (48) that encases (see Figures 2-3) the combustion section (at 21) and turbine section (at 30), wherein the rearward engine casing (48) is connected to (see Figures 2-3) the forward engine casing (14); and
an exhaust casing (surrounding 22; see Figure 2) connected to (see Figures 2-3) the rearward engine casing (48) opposing the forward engine casing (14);
wherein the rearward engine casing (48) comprises:
an injector (extending from 36; see Figure 2) embedded within the rearward engine casing (48) in fluid communication (see Paragraph 0022 and Figure 2) with the combustion section (at 21).
Alexander does not teach a fuel line wall forming a fuel line embedded within the rearward engine casing, wherein the fuel line is integral and conformal with the rearward ending casing and in fluid communication with the injector embedded within the rearward engine casing; an injector wall forming the injector, wherein the injector is integral and conformal with the rearward engine casing and is in fluid communication with the combustion section; and a cooling hole wall forming a cooling channel embedded within the rearward engine casing, wherein the cooling channel is integral and conformal with the rearward engine casing and is in thermal communication through the rearward engine casing with the injector, and wherein the cooling channel is fluidly decoupled from the injector, wherein the cooling channel includes an inlet and an outlet, and wherein the cooling channel has a U-shaped sectional geometry, in a reference plane perpendicular to a centerline of the injector, as the cooling channel extends longitudinally from the inlet to the outlet.
Ramier teaches (Figures 1-5) a fuel line wall (the wall surrounding 49, 124, or 224; see Figures 3-5) forming a fuel line (49, 124, 224) embedded within (see Figures 2-5) the casing (32, 132, 232), wherein the fuel line (49, 124, 224) is integral and conformal with (see Paragraph 0002 and Figures 3-5) the casing (32, 132, 232) and is in fluid communication with (see Figures 2-5) an injector (54, 154, 254) embedded within the casing (32, 132, 232), an injector wall (the wall surrounding 46, 146, 246; see Figures 2-5) forming the injector (54, 154, 254), wherein the injector (54, 154, 254) and its fuel line (49, 124, 224) are integral and conformal with (see Paragraph 0002 and Figures 2-3) the casing (32, 132, 232) and is in fluid communication with (see Figures 1-2) the combustion section (14A). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander to include the fuel line wall forming a fuel line embedded within the casing, wherein the fuel line is integral and conformal with the casing and in fluid communication with an injector embedded within the casing, and an injector wall forming the injector, wherein the injector is integral and conformal with the casing and is in fluid communication with the combustion section, as taught by Ramier, in order to avoid or reduce costs associated with installation of separate fuel injector tubes and/or injector rings and reduce the possibility of damage of such separate fuel injector tubes and/or injector rings (see Paragraph 0032 of Ramier). Alexander in view of Ramier does not teach a cooling hole wall forming a cooling channel embedded within the casing, wherein the cooling channel is integral and conformal with the casing and is in thermal communication through the casing with the injector, and wherein the cooling channel is fluidly decoupled from the injector, wherein the cooling channel includes an inlet and an outlet, and wherein the cooling channel has a U-shaped sectional geometry, in a reference plane perpendicular to a centerline of the injector, as the cooling channel extends longitudinally from the inlet to the outlet.
Mayhew teaches (Figure 1) a fuel injector (within 11; see Figure 1) within a casing (4) and a cooling hole wall (the wall surrounding 34, 35, 36, 37 or the wall surrounding 30, 28, 31) forming a cooling channel (the passageway from 35 to 37 or the passageway from 30 to 31; see Figure 1 and Column 3, lines 47-72) embedded within (see Figure 1) the casing (at 4), wherein the cooling channel (the passageway from 35 to 37 or the passageway from 30 to 31; see Figure 1 and Column 3, lines 47-72) is integral and conformal with (see Figure 1) the casing (at 4) and is in thermal communication through (see Column 3, lines 47-72) the casing (4) with the injector (within 11; see Figure 1), and wherein the cooling channel (the passageway from 35 to 37 or the passageway from 30 to 31; see Figure 1 and Column 3, lines 47-72) is fluidly decoupled from (see Figure 1) the fuel injector (within 11, the discharge of the nozzle at 26; see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier to include the cooling hole wall forming a cooling channel embedded within the casing, wherein the cooling channel is integral and conformal with the casing and is in thermal communication through the casing with the injector, and wherein the cooling channel is fluidly decoupled from the nozzle, as taught by Mayhew, in order to provide efficient cooling of the discharge port by placing incoming coolant in contact with the area of the burner which is subject to the most severe heat conditions (Column 1, lines 43-51 and Column 3, lines 65-70 of Mayhew). Alexander in view of Ramier and Mayhew does not teach wherein the cooling channel includes an inlet and an outlet, and wherein the cooling channel has a U-shaped sectional geometry, in a reference plane perpendicular to a centerline of the injector, as the cooling channel extends longitudinally from the inlet to the outlet.
Buschmann teaches (Figures 1-4) an injector (see Figures 1 and 3) having a cooling channel (from 7 to 8 or from 28 to 29), wherein the cooling channel (from 7 to 8 or from 28 to 29) includes an inlet (7 or 28) and an outlet (8 or 29), and wherein the cooling channel (from 7 to 8 or from 28 to 29) has a U-shaped sectional geometry (at 3; see Figure 2), in a reference plane perpendicular to a centerline (a central longitudinal axis through 1 or 20; see Figures 1-4) of the injector (see Figures 1-2 and Column 2, lines 57-60), as the cooling channel (from 7 to 8) from extends longitudinally (at 3) from the inlet (7) to the outlet (8). It is noted that Buschmann teaches (particularly figures 2 and 4) that a burner assembly can operate equally well with either a U-shaped cooling chamber/channel 3 in Figure 2 or an annular shaped cooling chamber/channel 24 in Figure 4. Figure 4 being the preferred design for it necessitates less number of welds and can withstand additional stresses (col. 1 line 60-61; col. 6 lines 9-10). Nevertheless, the U-shaped design (figure 2) is  still operable in high temperature environments (col. 1 lines 14-15; col. 1 lines 63-66). 
It has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the cooling channel in the device of Alexander in view of Ramier and Mayhew to have a U-shaped cooling channel, as taught by Buschmann, since it has been held that the configuration of the shape of an apparatus is a matter of choice absent persuasive evidence that the particular configuration of the claimed apparatus is significant. See MPEP 2144.04 IV(B).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
The Examiner notes that the term “embedded” is interpreted using Merriam-Webster’s online dictionary definition “to surround closely: to place or set (something) firmly in something else” and the term “conformal” is interpreted using Dictionary.com’s definition “maintaining the true shape over a small area and scale in every direction”.
Regarding Claim 2, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. As discussed above, Alexander teaches (Figures 1-6) a rearward engine casing (48) that encases (see Figures 2-3) the combustion section (at 21) and turbine section (at 30), wherein the rearward engine casing (48) is connected to (see Figures 2-3) the forward engine casing (14). Alexander in view of Ramier, Mayhew, and Buschmann does not teach, as discussed so far, wherein the at least one cooling channel has an inlet and an outlet at an exterior surface of the rearward engine casing.
Mayhew teaches (Figure 1) wherein the at least one cooling channel (the passageway from 35 to 37; see Figure 1 and Column 3, lines 47-72) has an inlet (at 35) and an outlet (at 37) at an exterior surface (the outer surface of 5) of the casing (4; see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to have the at least one cooling channel include an inlet and an outlet at an exterior surface of the casing, as taught by Mayhew, for the same reasons discussed above in claim 1.
Regarding Claim 3, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. As discussed above, Alexander teaches (Figures 1-6) a rearward engine casing (48) that encases (see Figures 2-3) the combustion section (at 21) and turbine section (at 30), wherein the rearward engine casing (48) is connected to (see Figures 2-3) the forward engine casing (14). Alexander in view of Ramier, Mayhew, and Buschmann does not teach, as discussed so far, wherein at least one cooling channel tunnels through the casing and circumnavigates the injector.
Mayhew teaches (Figure 1) wherein the at least one cooling channel (the passageway from 35 to 37; see Figure 1 and Column 3, lines 47-72) tunnels through (see Figure 1) the casing (4) and circumnavigates (at 34, 36) the injector (within 11; see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to have the at least one cooling channel tunnel through the casing and circumnavigate the injector, as taught by Mayhew, for the same reasons discussed above in claim 1.
Regarding Claim 4, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Mayhew, and Buschmann does not teach, as discussed so far, wherein the injector includes an injector inlet and an injector outlet.
Ramier teaches (Figures 1-5) that the injector (54, 154, 254) includes an injector inlet (at 48A,146A, 246) and an injector outlet (56, 156, 256C).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to have the injector include an injector inlet and an injector outlet, as taught by Ramier, for the same reasons as discussed above in claim 1.
Regarding Claim 7, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Mayhew, and Buschmann does not teach, as discussed so far, wherein the combustion section is connected to the injector outlet.
Ramier teaches (Figures 1-5) a combustion section (at 14A) that is connected to the injector outlet (56, 156, 256C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to include the combustion section being connected to the injector outlet, as taught by Ramier, for the same reasons discussed above in claim 1.
Regarding Independent Claim 11, Alexander teaches (Figures 1-6) an attritable engine (10) comprising:
a compressor section (at 26);
a combustion section (at 21);
a turbine section (at 30); and
a forward engine casing (14) that encases (see Figure 2) the compressor section (26);
a rearward engine casing (48) that encases (see Figures 2-3) the combustion section (at 21) and turbine section (at 30), wherein the rearward engine casing (48) is connected to (see Figures 2-3) the forward engine casing (14); and
an exhaust casing (surrounding 22; see Figure 2) connected to (see Figures 2-3) the rearward engine casing (48) opposing the forward engine casing (14);
wherein the rearward engine casing (48) comprises:
an injector (extending from 36; see Figure 2) embedded within the rearward engine casing (48) in fluid communication (see Paragraph 0022 and Figure 2) with the combustion section (at 21).
Alexander does not teach a fuel line wall forming a fuel line embedded within the rearward engine casing, wherein the fuel line is integral and conformal with the rearward ending casing and in fluid communication with the injector embedded within the rearward engine casing; an injector wall forming the injector, wherein the injector is integral and conformal with the rearward engine casing and is in fluid communication with the combustion section; and a cooling hole wall forming a cooling channel embedded within the rearward engine casing, wherein the cooling channel is integral and conformal with the rearward engine casing and is in thermal communication through the rearward engine casing with the injector, wherein the cooling channel has an inlet and an outlet at an exterior surface of the rearward engine casing, tunnels through the rearward engine casing, and circumnavigates the injector, wherein the cooling channel is fluidly discrete from the injector, wherein the injector has a circular sectional geometry in a reference plane, or wherein the cooling channel has a U-shaped sectional geometry in the reference plane as the cooling channel extends longitudinally from the inlet to the outlet.
Ramier teaches (Figures 1-5) a fuel line wall (the wall surrounding 49, 124, or 224; see Figures 3-5) forming a fuel line (49, 124, 224) embedded within (see Figures 2-5) the casing (32, 132, 232), wherein the fuel line (49, 124, 224) is integral and conformal with (see Paragraph 0002 and Figures 3-5) the casing (32, 132, 232) and is in fluid communication with (see Figures 2-5) an injector (54, 154, 254) embedded within the casing (32, 132, 232), an injector wall (the wall surrounding 46, 146, 246; see Figures 2-5) forming the injector (54, 154, 254), wherein the injector (54, 154, 254) and its fuel line (49, 124, 224) are integral and conformal with (see Paragraph 0002 and Figures 2-3) the casing (32, 132, 232) and is in fluid communication with (see Figures 1-2) the combustion section (14A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander to include the fuel line wall forming a fuel line embedded within the casing, wherein the fuel line is integral and conformal with the casing and in fluid communication with an injector embedded within the casing, and an injector wall forming the injector, wherein the injector is integral and conformal with the casing and is in fluid communication with the combustion section, as taught by Ramier, in order to avoid or reduce costs associated with installation of separate fuel injector tubes and/or injector rings and reduce the possibility of damage of such separate fuel injector tubes and/or injector rings (see Paragraph 0032 of Ramier). Alexander in view of Ramier does not teach a cooling hole wall forming a cooling channel embedded within the casing, wherein the cooling channel is integral and conformal with the casing and is in thermal communication through the casing with the injector, wherein the cooling channel has an inlet and an outlet at an exterior surface of the casing, tunnels through the casing, and circumnavigates the injector, wherein the cooling channel is fluidly discrete from the injector, wherein the injector has a circular sectional geometry in a reference plane, or wherein the cooling channel has a U-shaped sectional geometry in the reference plane as the cooling channel extends longitudinally from the inlet to the outlet.
Mayhew teaches (Figure 1) a fuel injector (within 11; see Figure 1) within a casing (4) and a cooling hole wall (the wall surrounding 34, 35, 36, 37 or the wall surrounding 30, 28, 31) forming a cooling channel (the passageway from 35 to 37 or the passageway from 30 to 31; see Figure 1 and Column 3, lines 47-72) embedded within (see Figure 1) the casing (at 4), wherein the cooling channel (the passageway from 35 to 37 or the passageway from 30 to 31; see Figure 1 and Column 3, lines 47-72) is integral and conformal with (see Figure 1) the casing (at 4) and is in thermal communication through (see Column 3, lines 47-72) the casing (4) with the injector (within 11; see Figure 1), wherein the cooling channel (the passageway from 35 to 37; see Figure 1 and Column 3, lines 47-72) has an inlet (at 35) and an outlet (at 37) at an exterior surface (the outer surface of 5) of the casing (4; see Figure 1), tunnels through (see Figure 1) the casing (4) and circumnavigates (at 34, 36) the injector (within 11; see Figure 1), and wherein the cooling channel (the passageway from 35 to 37 or the passageway from 30 to 31; see Figure 1 and Column 3, lines 47-72) is fluidly discrete from (see Figure 1) the injector (within 11, the discharge of the injector at 26; see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier to include the cooling hole wall forming a cooling channel embedded within the casing, wherein the cooling channel is integral and conformal with the casing and is in thermal communication through the casing with the injector, wherein the cooling channel has an inlet and an outlet at an exterior surface of the casing, tunnels through the casing, and circumnavigates the injector, and wherein the cooling channel is fluidly discrete from the injector, as taught by Mayhew, in order to provide efficient cooling of the discharge port by placing incoming coolant in contact with the area of the burner which is subject to the most severe heat conditions (Column 1, lines 43-51 and Column 3, lines 65-70 of Mayhew).
Alexander in view of Ramier and Mayhew does not teach wherein the injector has a circular sectional geometry in a reference plane, or wherein the cooling channel has a U-shaped sectional geometry in the reference plane as the cooling channel extends longitudinally from the inlet to the outlet.
Buschmann teaches (Figures 1-4) an injector (see Figures 1 and 3) having a circular sectional geometry in a reference plane (see Figures 2 and 4), wherein the cooling channel (from 7 to 8 or from 28 to 29) has a U-shaped sectional geometry (at 3; see Figure 2), in the reference plane (see Figures 1-2), as the cooling channel (from 7 to 8) from extends longitudinally (at 3) from the inlet (7) to the outlet (8). It is noted that Buschmann teaches (particularly figures 2 and 4) that a burner assembly can operate equally well with either a U-shaped cooling chamber/channel 3 in Figure 2 or an annular shaped cooling chamber/channel 24 in Figure 4. Figure 4 being the preferred design for it necessitates less number of welds and can withstand additional stresses (col. 1 line 60-61; col. 6 lines 9-10). Nevertheless, the U-shaped design (figure 2) is  still operable in high temperature environments (col. 1 lines 14-15; col. 1 lines 63-66).
It has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the cooling channel in the device of Alexander in view of Ramier and Mayhew to have a U-shaped cooling channel, as taught by Buschmann, since it has been held that the configuration of the shape of an apparatus is a matter of choice absent persuasive evidence that the particular configuration of the claimed apparatus is significant. See MPEP 2144.04 IV(B).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
The Examiner notes that the term “embedded” is interpreted using Merriam-Webster’s online dictionary definition “to surround closely: to place or set (something) firmly in something else” and the term “conformal” is interpreted using Dictionary.com’s definition “maintaining the true shape over a small area and scale in every direction”.
Regarding Claim 12, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Mayhew, and Buschmann does not teach, as discussed so far, wherein the injector includes an injector inlet and an injector outlet.
Ramier teaches (Figures 1-5) that the injector (54, 154, 254) includes an injector inlet (at 48A,146A, 246) and an injector outlet (56, 156, 256C).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to have the injector include an injector inlet and an injector outlet, as taught by Ramier, for the same reasons as discussed above in claim 1.
Regarding Claim 15, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Mayhew, and Buschmann does not teach, as discussed so far, further comprising a combustor connected to the injector outlet.
Ramier teaches (Figures 1-5) a combustor (13, including combustion chamber 14A) that is connected to (see Figures 1-2) the injector outlet (56, 156, 256C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to include the combustion section being connected to the injector outlet, as taught by Ramier, for the same reasons discussed above in claim 1.
Regarding Claim 18, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. As discussed above, Alexander teaches (Figures 1-6) a rearward engine casing (48) that encases (see Figures 2-3) the combustion section (at 21) and turbine section (at 30), wherein the rearward engine casing (48) is connected to (see Figures 2-3) the forward engine casing (14). Alexander in view of Ramier, Mayhew, and Buschmann does not teach, as discussed so far, wherein the inlet and the outlet are located in a surface of the rearward engine casing.
Mayhew teaches (Figure 1) wherein the inlet (at 35) and the outlet (at 37) at an exterior surface (the outer surface of 5) of the casing (4; see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to have the at least one cooling channel include an inlet and an outlet at an exterior surface of the casing, as taught by Mayhew, for the same reasons discussed above in claim 1.
Regarding Claim 20, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. As discussed above, Alexander teaches (Figures 1-6) a rearward engine casing (48) that encases (see Figures 2-3) the combustion section (at 21) and turbine section (at 30), wherein the rearward engine casing (48) is connected to (see Figures 2-3) the forward engine casing (14). Alexander in view of Ramier, Mayhew, and Buschmann does not teach, as discussed so far, wherein the engine casing comprises a second cooling hole wall forming a second cooling channel embedded within the engine casing, the second cooling channel is integral and conformal with the rearward engine casing and is in thermal communication through the engine casing with the injector, and the second cooling channel is fluidly decoupled from the nozzle.
Mayhew teaches (Figure 1) wherein the casing (at 4, 5) includes a second cooling hole  wall (the wall surrounding the passageway from 30 to 31 or the wall surrounding the passageway from 35 to 37; see Figure 1) forming a second cooling channel (the passageway from 30 to 31 or the passageway from 35 to 37; see Figure 1) embedded within (see Figure 1 and Column 3, lines 50-64) the casing (at 5), the second cooling channel (the passageway from 30 to 31 or the passageway from 35 to 37) is integral and conformal with (see Figure 1 and Column 3, lines 50-64) the casing (at 4, 5) and is in thermal communication through (see Figure 1 and Column 3, lines 50-64) the casing (at 4, 5) with the injector (at 11), and the second cooling channel (the passageway from 30 to 31 or the passageway from 35 to 37; see Figure 1) is fluidly decoupled from (see Figure 1) the nozzle (within 11, the discharge of the nozzle at 26; see Figure 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to have the casing comprise a second cooling hole wall forming a second cooling channel embedded within the casing, the second cooling channel is integral and conformal with the casing and is in thermal communication through the casing with the injector, and the second cooling channel is fluidly decoupled from the nozzle, as taught by Mayhew, for the reasons discussed above in claim 1.
Regarding Independent Claim 22, Alexander teaches (Figures 1-6) an engine system (10) comprising:
a combustion section (at 21) comprising a combustor (within 46);
an engine casing (48) housing the combustion section (at 21), the engine casing (48) comprising:
an injector (extending from 36; see Figure 2) extending within the engine casing (48) in fluid communication (see Paragraph 0022 and Figure 2) with the combustion section (at 21).
Alexander does not teach a fuel line extending circumferentially about an axis within the engine casing; the injector extending from an injector inlet to an injector outlet, the injector configured to receive fuel from the fuel line through the injector inlet, and the injector configured to direct the fuel into the combustor through the injector outlet; and a cooling channel extending within the engine casing about the injector from a channel inlet to a channel outlet, the cooling channel fluidly separated from the injector by material of the engine casing, wherein the cooling channel has a U-shaped sectional geometry, in a reference plane perpendicular to a centerline of the injector, as the cooling channel extends longitudinally from the cooling inlet to the cooling outlet.
Ramier teaches (Figures 1-5) a fuel line (at 49, 124, or 224; see Figures 3-5) extending circumferentially about (see Paragraph 0027) an axis (a central axis through 14A) within the casing (32, 132, 232); an injector (54, 154, 254) extending within the casing (32, 132, 232) from an injector inlet (at 48A, 146A, 246) to an injector outlet (56, 156, 256C), the injector (54, 154, 254) configured to receive fuel from the fuel line (49, 124, 224) through the injector inlet (at 48A, 146, 246), and the injector (54, 154, 254) configured to direct the fuel into the combustor (at 14A) through the injector outlet (56, 156, 256C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander to include the fuel line extending circumferentially about an axis within the casing; the injector extending from an injector inlet to an injector outlet, the injector configured to receive fuel from the fuel line through the injector inlet, and the injector configured to direct the fuel into the combustor through the injector outlet, as taught by Ramier, in order to avoid or reduce costs associated with installation of separate fuel injector tubes and/or injector rings and reduce the possibility of damage of such separate fuel injector tubes and/or injector rings (see Paragraph 0032 of Ramier). Alexander in view of Ramier does not teach a cooling channel extending within the casing about the injector from a channel inlet to a channel outlet, the cooling channel fluidly separated from the injector by material of the casing, wherein the cooling channel has a U-shaped sectional geometry, in a reference plane perpendicular to a centerline of the injector, as the cooling channel extends longitudinally from the cooling inlet to the cooling outlet.
Mayhew teaches (Figure 1) a fuel injector (within 11; see Figure 1) within a casing (4) and a cooling channel (the passageway from 35 to 37 or the passageway from 30 to 31; see Figure 1 and Column 3, lines 47-72) extending within a casing (at 4, 5) about the injector (at 11) from a channel inlet (at 35 or at 30) to a channel outlet (at 37 or at 31), the cooling channel (the passageway from 35 to 37 or the passageway from 30 to 31; see Figure 1 and Column 3, lines 47-72) fluidly separated from (see Figure 1) the injector (at 11) by material (see Figure 1) of the casing (at 4, 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier to include the cooling channel extending within the casing about the injector from a channel inlet to a channel outlet, the cooling channel fluidly separated from the injector by material of the casing, as taught by Mayhew, in order to provide efficient cooling of the discharge port by placing incoming coolant in contact with the area of the burner which is subject to the most severe heat conditions (Column 1, lines 43-51 and Column 3, lines 65-70 of Mayhew). Alexander in view of Ramier and Mayhew does not teach wherein the cooling channel has a U-shaped sectional geometry, in a reference plane perpendicular to a centerline of the injector, as the cooling channel extends longitudinally from the cooling inlet to the cooling outlet.
Buschmann teaches (Figures 1-4) an injector (see Figures 1 and 3) having a cooling channel (from 7 to 8 or from 28 to 29), wherein the cooling channel (from 7 to 8 or from 28 to 29) includes an inlet (7 or 28) and an outlet (8 or 29), and wherein the cooling channel (from 7 to 8 or from 28 to 29) has a U-shaped sectional geometry (at 3; see Figure 2), in a reference plane perpendicular to a centerline (a central longitudinal axis through 1 or 20; see Figures 1-4) of the injector (see Figures 1-2 and Column 2, lines 57-60), as the cooling channel (from 7 to 8) from extends longitudinally (at 3) from the inlet (7) to the outlet (8). It is noted that Buschmann teaches (particularly figures 2 and 4) that a burner assembly can operate equally well with either a U-shaped cooling chamber/channel 3 in Figure 2 or an annular shaped cooling chamber/channel 24 in Figure 4. Figure 4 being the preferred design for it necessitates less number of welds and can withstand additional stresses (col. 1 line 60-61; col. 6 lines 9-10). Nevertheless, the U-shaped design (figure 2) is  still operable in high temperature environments (col. 1 lines 14-15; col. 1 lines 63-66). 
It has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the cooling channel in the device of Alexander in view of Ramier and Mayhew to have a U-shaped cooling channel, as taught by Buschmann, since it has been held that the configuration of the shape of an apparatus is a matter of choice absent persuasive evidence that the particular configuration of the claimed apparatus is significant. See MPEP 2144.04 IV(B).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Regarding Claim 24, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. As discussed above, Alexander teaches (Figures 1-6) a rearward engine casing (48) that encases (see Figures 2-3) the combustion section (at 21) and turbine section (at 30), wherein the rearward engine casing (48) is connected to (see Figures 2-3) the forward engine casing (14). Alexander in view of Ramier, Mayhew, and Buschmann does not teach, as discussed so far, wherein the casing comprises a second cooling channel  extending within the casing about the injector from a second channel inlet to a second channel outlet, and the second cooling channel is fluidly separated from the injector by the material of the casing.
Mayhew teaches (Figure 1) wherein the casing (at 4, 5) includes a second cooling channel (the passageway from 30 to 31 or the passageway from 35 to 37; see Figure 1) extended within (see Figure 1 and Column 3, lines 50-64) the casing (at 5) about the injector (at 11) from a second channel inlet (at 30 or at 35) to a second channel outlet (at 31 or at 37); and the second cooling channel (the passageway from 30 to 31 or the passageway from 35 to 37) is fluidly separated from (see Figure 1) the injector (at 11) by the material (see Figure 1) of the casing (at 4, 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to have the casing comprise a second cooling hole wall forming a second cooling channel embedded within the casing, the second cooling channel is integral and conformal with the casing and is in thermal communication through the casing with the injector, and the second cooling channel is fluidly decoupled from the nozzle, as taught by Mayhew, for the reasons discussed above in claim 1.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Mayhew (US 2,772,729), and Buschmann et al. (US 3,874,592) as applied to claims 1 and 11 above, and further in view of Dautova et al. (US 2016/0201917).
Regarding Claims 6 and 14, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Mayhew, and Buschmann does not teach does not teach wherein the fuel line extends around the casing circumferentially and is connected to N number of injector inlets and is in fluid communication with N number of injectors.
Dautova teaches (Figures 1-8) a fuel line (95) that extends around the engine case wall (64) circumferentially (see Figures 3-4) and is connected to N number of injector inlets (at 102; see Figures 3-4) and is in fluid communication (see Figures 3-4 and Paragraphs 0053-0054) with N number of injectors (see the injectors 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to include the fuel line extending around the casing circumferentially and being connected to N number of injector inlets and in fluid communication with N number of injectors, as taught by Dautova, in order to manage the fuel conduit wetted wall temperatures to within acceptable limits and thereby minimize – if not prevent - fuel coke deposition and resultant performance degradation of the combustor (Paragraph 0056 of Dautova) and to communicate fuel to the multiple of fuel injectors projecting into the combustor (see Paragraph 0053 of Dautova).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Mayhew (US 2,772,729), and Buschmann et al. (US 3,874,592) as applied to claims 1 and 11 above, and further in view of Farah (US 2015/0176432).
Regarding Claims 8 and 16, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Mayhew, and Buschmann does not teach wherein the engine case is formed of a nickel alloy.
Farah teaches (Figures 1-5) that the hot section of the gas turbine engine, including the gas generator case, the turbine case and the turbine exhaust case, are typically made of steel or nickel alloys.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to include the engine case being formed of a nickel alloy, as taught by Farah, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Mayhew (US 2,772,729), and Buschmann et al. (US 3,874,592) as applied to claim 1 above, and further in view of Dinu (US 2012/0132725).
Regarding Claim 19, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. Alexander in view of Ramier, Mayhew, and Buschmann does not teach, as discussed so far, wherein the cooling fluid is configured to flow a cooling fluid about the injector; and the cooling fluid comprises water, salt water, a mixture of water and alcohol, carbon dioxide or nitrogen gas.
Mayhew teaches (Figure 1) wherein the cooling channel (the passageway from 35 to 37) is configured to flow a cooling fluid (coolant; see Column 3, lines 47-72) about the fuel injector (at 11; see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to have the cooling channel be configured to flow a cooling fluid about the fuel injector, as taught by Mayhew, for the same reasons discussed above in claim 1. Alexander in view of Ramier, Mayhew, and Buschmann does not teach that the cooling fluid comprises water, salt water, a mixture of water and alcohol, carbon dioxide or nitrogen gas
Dinu teaches (Figures 1-11) a coolant channel (from 178 to 184; see Figures 2-3) that flows a cooling fluid (water, steam, carbon dioxide, or nitrogen; see Paragraph 0043) about a fuel injector (104; see Figures 2-3), wherein the cooling fluid comprises water, carbon dioxide or nitrogen gas (see Paragraph 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to have the coolant channel include water, carbon dioxide, or nitrogen gas, as taught by Dinu, in order to increase the life of fuel injectors (Paragraph 0021 of Dinu). 
It is noted that the actions of the fluid are intended use recitations – “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims” (MPEP 2115 [R-2]). In this case, the coolant is considered the material or article worked upon and does not impart patentability to the claims.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2007/0028589) in view of Ramier et al. (US 2010/0018209), Mayhew (US 2,772,729), and Buschmann et al. (US 3,874,592)  as applied to claim 1 above, and further in view of Meadows et al. (US 2017/0261964).
Regarding Claim 21, Alexander in view of Ramier, Mayhew, and Buschmann teaches the invention as claimed and as discussed above. As discussed above, Alexander teaches a rearward engine casing and an injector, and Mayhew teaches a cooling channel. Alexander in view of Ramier, Mayhew, and Buschmann does not teach, however, that the casing comprises a monolithic body or that the monolithic body comprises the injector and the cooling channel.
Meadows teaches (Figures 1-10) that the use of three-dimensional printing/additive manufacturing technologies that forms structures as a single piece (e.g., monolithic construction) may be conducive to cost-effectively making component involving complex geometries and miniaturized features of a gas turbine engine (see Paragraphs 0021-0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alexander in view of Ramier, Mayhew, and Buschmann to include the use of additive manufacturing in gas turbine engines to form a monolithic construction, as taught by Meadows, in order to manufacture complex geometries and miniaturized features cost-effectively (Paragraph 0021 of Meadows).
It is further noted, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given very little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product  (in this case the engine) , does not depend on its method of production  (i.e. additive manufacture), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Additionally, it has been held in re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). “[I]t is the patentability of the product claimed (in this case the conduit, distributor, swirler, venturi, and centerbody) and not of the recited process steps (in this case, the additive manufacturing technique) which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (see MPEP 2113).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 11-12, 14-16, 18-22, and 24 have been considered but are moot because the arguments do not apply to the new combination of references being used in this Office Action. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741